Title: To Benjamin Franklin from ——— Vigneron and Other Applicants for Emigration, 4 July 1779
From: Vigneron, ——
To: Franklin, Benjamin


The first two applicants for emigration in the course of the four months covered by this volume were quite demanding. Vigneron, whose letter is printed below, wanted no less than a county named after him in one of the “warm colonies.” Charles Epp, who had sent Franklin some political advice one year earlier, writes on July 12 from Altorf, in Switzerland, to explain his wish: a fine, large country-seat situated near the water, moderately priced, where he could settle with his family and exchange the practice of law for life in the open air. Well-versed as he is in foreign languages and republican institutions, he might be of use as a consul. His advice is not to allow foreign troops to tarry on American soil, as friction is unavoidable.
Epp’s request was forwarded by a fellow countryman serving as a second lieutenant in the Swiss Guard. This man urged Franklin for an answer on three occasions (July 30, August 14, August 27), always signing his name in such an illegible manner that it is endorsed successively as Grigglang, Giggling, and Gigglang. Franklin finally answered both men on August 27.
Not agriculture but the desire to practice medicine and surgery in America, a nation he reveres, is the motivation of Dr. Joseph Pellegrini de Coli et Luciani who writes from Vienna on July 19. He was a fellow student and close friend of Dr. Kaufmann, whose recent death on the battlefield put an end to their project of sailing together to Philadelphia where Kaufmann had his practice. A thirty-year-old bachelor, Pellegrini is willing to go to Paris at his own expense. Will Franklin sponsor his voyage after that?
On July 22, young Cavallier, employed in the Palermo firm of Gamelin frères & Cavallier, begs Franklin to help him escape European decadence and tyranny in order to join the generous Americans. He wants to give up commerce to cultivate a plot of land, certain that he will in due course reimburse the advances made to him. A friend of his, J.J.S. Nicoud, a citizen of Geneva, adds a plea of his own. He, too, does not want his employers to know of his plans but entreats Franklin for advice. He is twenty-eight.
From Leghorn comes the request of Pierre Martin who supposes that, while not remembering him in particular, Franklin must be well aware of his family’s holdings in America. Parental authority and youthful indolence have prevented him so far from acting but now that the collapse of the family business grants him his freedom, he wants to emigrate, convinced that the honest American states will give him back the lands taken away by the English oppressors. He hopes his knowledge of the Dutch language will be of some use. His letter is dated July 23.
A cautious candidate from Liège (but writing from Brussels) explains on August 3 that he will merely sign himself L’ami de la liberté. Well in his forties, he has been studying America for fifteen years and wishes to settle there, along with a number of agriculturists and craftsmen. But first he has questions about transportation, land grants, housing, subsidies, supplies, etc. Only after they have been answered will he reveal his identity and come to Paris if necessary. He provides a fictitious name for the Doctor to send his answer to.

The final application, sent on August 20, comes from Delfshaven in Holland. Writing in English, Thomas Guinea states he works as a gunsmith and stove-grate maker. He would like to emigrate but cannot afford the price of passage. Could Franklin procure him a berth on a ship about to sail for Maryland or Virginia? Or at least give him advice? He does not want to fight against England, his country, but his sympathies are with America. His brother, a sail maker, would also like to go.
 
Monsieur,
Beauvoir sur mer, Bas Poitou, 4. Juillet 1779.
La Paix, cette felicité, que les humains, Monsieur Le docteur, vont devoir, aux talens, aux qualités du Cœur et aux hauts sentimens dont le Createur, à bien voulu doüer votre grande ame! Cette paix enfin, longue, par votre ouvrage, heureuse par les liens puissants dont vous allés lier, la naissante amerique, avec les forces des paisibles Bourbons, Jette tous les françois dans un vœu d’Emigration.
Puis-je Monsieur l’ambassadeur, ici prendre la Liberté, de vous ouvrir les sentimens de mon Cœur agé de 35. ans; ayant femme, trois enfans dont deux filles commencent a croitre et un garçon agé de 3. ans; jouissant d’une fortune de prés de 200. mille livres en Esperant a peu près autant? dois je m’occuper d’une Emigration.
L’Edit de Nantes ayant traversé ma famille j’en ignore l’origine, je sçais que sortis de l’anjou, mes parents ont toujours vecu noblement; j’ay entendu parler d’un grand oncle autrefois président au parlement de Paris. Le frère de mon pere, à joui, d’une certaine Réputation, sous le nom du medecin vigneron de la chauvetrie, mon Pere enfin etoit major d’infanterie.
Je désirerois donc Monsieur, le premier printemps sitot la Paix, passer sous vos puissants auspices, dans vos Colonies chaudes, depuis philadelphie Jusqu’a la Caroline, le Croyant salutaire pour la goutte que j’ay du sang. Je demandrois un ascencement de 10. a 12. mille arpens de domaines, peu eloignés d’un port ou Riviere Navigable et d’une ville ou je voudrois faire Résidence, faisant une Expresse demande à Vôtre Excellence, que la terre que je compterois y deffricher fut erigée en Comté de mon nom.
Mon intention seroit, en partant, de vous Remettre Monsieur, mille louis d’or, dont vous voudriés bien me faire compter le surplus, a mon arrivée, de ce qui me reviendroit, le paiement fait de mon ascencement, son erection faitte en comté. Mon plan pris mes logemens preparés, mon intention seroit d’en partir au mois de 7bre. suivant, pour revenir prendre ma famille, des fonds, des cultivateurs, si ce gouvernement le permet, pour m’y fixer, avec toute Liberté de Religion, ainsi que vous l’avés annoncé.
Voila Monsieur l’ambassadeur, mes désirs, vous pressentés, qu’il faut un Eguillon, pour Emigrer les hommes; le mien est pour mes enfans, je souhaitte qu’il puisse convenir aux vües du Congrés, aux grands projets que vous avés formés, et aux grands sentimens que vous avés voüé à l’utilité publique et pour le bonheur des citoiens de l’amerique.
Je Suis avec le Respect le plus profond Monsieur, Votre très humble et trés obeissant serviteur
Vigneron
Monsieur Le Docteur franklin à Paris
 
Notation: Vigneron 4 Juillet 1779.
